Dear Representative Mathewson:
This letter is in answer to your question asking:
         "The question is in regard to Article 6, Section 27 of the Missouri Constitution as it pertains to industrial revenue bond elections.
         "Question: What percentage is needed for a vote of `a majority of the qualified electors' as stated on the second line of Section 27 (50%, 2/3rds majority, 4/7ths majority)?"
Section 27, Article VI of the Constitution of Missouri, provides in part as follows:
              "Any city or incorporated town or village in this state, by vote of a majority of the qualified electors thereof voting thereon,. . . may issue and sell its negotiable interest bearing revenue bonds for the purpose of paying all or part of the cost of purchasing, construction, extending or improving any of the following: . . . (2) plants to be leased or otherwise disposed of pursuant to law to private persons or corporations for manufacturing and industrial development purposes, including the real estate, buildings, fixtures and machinery; . . ." (Emphasis ours)
In Himmel v. Leimkuehler, 329 S.W.2d 264, 270 (St.L. Ct.App. 1959), the court stated:
         ". . . A majority, Webster's New International Dictionary, Second Edition, tells us, is `the greater of two numbers that are regarded as parts of a whole or total; the number greater than half; more than half of any total * * *' . . ."
Therefore, the vote required is the vote of any number greater than half of the qualified electors voting thereon.
Very truly yours,
                                  JOHN ASHCROFT Attorney General